DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170329073 A1 (Liu; Chin-Ku et al.) in view of US 20180246371 A1 (SZWARCMAN; Daniel et al.) and further in view of US 20060268407 A1 (Fergason; James L. et al.) and still further in view of US 20040051827 A1 (Hinata, Shoji  et al.) and US 20040090578 A1 (Chang, Hak-Sun  et al.)
 


    PNG
    media_image1.png
    433
    334
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    424
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    365
    401
    media_image3.png
    Greyscale


Per claim 1, Liu teaches a display device [device in figure 7B], comprising: a backlight module [120], a liquid crystal display panel [LC cell 210], located on the backlight module, comprising:  5an upper polarizing pattern [212], located on the opposite substrate; and a lower polarizing pattern, located on the array substrate [214] and having a first 10transmission axis [see paragraphs 0009-0010]; and an optical module [130,140,150,160,170], located between the backlight module and the liquid crystal display panel, and comprising: a dual brightness enhancement film [150, see paragraph 0077], the dual brightness enhancement film having a second transmission axis, wherein a first polarization direction of a light after passing through 15the optical module is different from a second polarization direction of a light after passing through the lower polarizing pattern [see paragraph 0076, “The reflective polarizer film 150 has a third polarizing transmission axis 152.  An included angle between an axial direction of the third polarizing transmission axis 152 and the axial direction of the first polarizing transmission axis 142 is substantially greater than or equal to 0 degree and less than 90 degrees.”], wherein the polarizer [150], the polarization conversion layer [130,140] and the polarizing pattern [212] are sequentially arranged above a display surface of the display panel [see figure 7B, the order of the module elements are sequentially stacked in the claimed order].
	Liu lacks the first direction is perpendicular to the second direction, and the first refractive index is greater than the second refractive index.  However, Fergason teaches the first direction is perpendicular to the second direction, and the first refractive index is greater than the second refractive index.  See paragraph 0063.  Improved light output efficiency would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the cell of Fergason with Liu.
Liu in view of Szwarcman and Fergason also lacks the optical module, located between the display panel and the polarizing pattern.  However, Hinata and Chang both teach positioning a DBEF optical module between the upper (viewer side) polarizer and display for improved image brightness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the cell of Hinata and Chang with Liu.
     	Per claims 3 and 7, Liu in view of Szwarcman teaches the display device as described in claim 1, wherein an angle between the second transmission axis and the first transmission axis is less than 5 degrees or greater than 85 degrees [0-90 degrees, see paragraph 0076], and the optical module further comprising: 20a polarization conversion layer [see paragraph 0077], wherein the polarization conversion layer has a first refractive index for a light in a polarization direction parallel to a first direction [inherent as DBEF requires anisotropy or double refraction], and has a second refractive index [inherent] for a light in a polarization direction parallel to a second direction [inherent to DBEF’s.] 
	Regarding the overlapping ranges, the courts have held overlapping ranges to be at least obvious.  Improved light output efficiency would have been an expected benefit.  Improve contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 4, Liu et al. teach the display device as described in claim 2, wherein an angle between the first direction and the first transmission axis is 12 degrees to 85 degrees or 95 degrees to 168 degrees [see paragraph 0076].   Regarding the overlapping ranges, the courts have held overlapping ranges to be at least obvious.  Improved light output efficiency would have been an expected benefit.  Improve contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 5, Liu et al. teach the display device as described in claim 2.  Lui lacks the second transmission axis is parallel to the first transmission axis.  However, common knowledge teaches normally black parallel polarizer/analyzer for improved viewing angle.  Improve contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 6, Liu et al. teach the display device as described in claim 2, wherein the polarization conversion layer is located between the liquid crystal display panel and the dual brightness enhancement film [140].  
Per claim 209-10, Liu et al. teach the display device as described in claims 1 and 7, wherein the second transmission axis is perpendicular to the first transmission axis and an angle between the second transmission axis and the first transmission axis is 5 degrees to 50 degrees [see Liu’s paragraph 0076].  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art teaches the display device as described in claim 7.  The prior art does not teach nor suggest, in combination with the limitations of claim 7 and claim 1, an angle between the first direction and the first transmission axis is 20 degrees to 40 degrees or 50 degrees to 70 degrees.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed 9/5/22 have been fully considered but they are not persuasive.  Applicant argues that Lui fails to teach that the polarizer, the polarization conversion layer and the polarizing pattern are sequentially arranged above a display surface of the display panel. In response, please see the amended rejection above.  Liu’s annotated figure reproduce below.  Regarding the display location see the rejection combining Liu with Hinata and Chang. 

    PNG
    media_image4.png
    384
    661
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871